              Case 1:20-cv-00995-JDP Document 4 Filed 10/30/20 Page 1 of 1



 1
 2
 3                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 4
 5   PARMINDER LITT,                                 )   No. 1:20-cv-00995-JDP
                                                     )
 6            Plaintiff,                             )   ORDER GRANTING PLAINTIFF’S
 7                                                   )   MOTION TO LIFT STAY FOR ISSUANCE
                      v.                             )   AND SERVICE OF SUMMONS
 8                                                   )
     ANDREW SAUL,                                    )   ECF No. 3
 9   Commissioner of Social Security,                )
10                                                   )
              Defendant.                             )
11                                                   )
12
13            Based upon Plaintiff’s Motion to Lift Stay and supporting memorandum, it is hereby
14
     ordered that the stay imposed pursuant to General Order 615 is temporarily lifted for the limited
15
     purposes of issuing the summons and allowing Plaintiff to effectuate service of process.
16
17   IT IS SO ORDERED.
18
19   Dated:      October 30, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
